Citation Nr: 9917122	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-11 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic cough 
disorder.

2.  Entitlement to service connection for a chronic fungal 
disorder, to include tinea pedis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
July 1968.  The veteran also had additional reserve service 
as a member of the South Carolina National Guard for an 
unverified period.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, denied the veteran's claims seeking 
entitlement to service connection for a chronic fungal 
disorder, to include tinea pedis, a chronic cough disorder, 
and PTSD.  The veteran submitted a notice of disagreement 
with that rating decision in February 1997, within one year 
of the date of notice.  Also in February 1997, he was 
provided with a statement of the case and his substantive 
appeal was received.

The Board notes that the February 1996 rating decision also 
denied the veteran's claims seeking entitlement to service 
connection for a subungual exostosis (bone cyst), an aortic 
valve replacement, and unspecified disabilities claimed as 
due to Agent Orange exposure.  Those issues were also 
developed for appeal as they were included in the February 
1997 notice of disagreement, statement of the case, and 
substantive appeal.  However, the veteran subsequently 
indicated by a June 1997 letter that he wished to withdraw 
his appeal as to those issues.  Under 38 U.S.C.A. 
§ 7105(d)(5), the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b).  Accordingly, the Board finds 
that the veteran has withdrawn the above identified issues 
for appeal.  The Board does not have jurisdiction to further 
review the appeal as to those issues.  38 U.S.C.A. § 7104.

(See the Remand portion of this document for an explanation 
of further action required before the Board can adjudicate 
the issues of entitlement to service connection for a chronic 
fungal disorder, to include tinea pedis, and entitlement to 
service connection for PTSD.)


FINDINGS OF FACT

1.  Although the veteran was treated for one complaint of 
chest pain in service, on separation examination the veteran 
had no pertinent complaints, the examination findings were 
entirely normal, and there is no competent evidence of record 
of any chronic cough disorder as a result of the veteran's 
service.

2.  Although the veteran is currently diagnosed with a 
chronic cough disorder of unknown etiology, there is no 
competent evidence of record of a nexus between the currently 
diagnosed disorder and the veteran's service or any incident 
therein.

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of service connection for a chronic cough disorder is 
plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection of a chronic cough disorder.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A careful review of the veteran's service medical records 
reveals a normal enlistment examination in September 1966.  A 
clinical record in October 1966 noted a complaint of chest 
pain, but all findings were negative and there was no 
diagnosis.  There are no other pertinent complaints in 
service.  On separation examination, in July 1968, the 
veteran reported he was in good health.  He had no pertinent 
complaints.  He denied any chronic or frequent colds.  All 
examination findings were normal and he was deemed qualified 
for separation.

A review of the veteran's post-service medical records 
reveals numerous records pertaining to his aortic valve 
replacement surgery in September 1993, an issue not before 
the Board.  The Board will limit it's discussion of post-
service medical records to those pertinent to the appealed 
issues, and will not further discuss the records that pertain 
to the veteran's aortic surgery.  However, as some of those 
records do pertain to the veteran's claimed chronic cough 
disorder, they will be discussed to that extent.

The veteran's original claim seeking service connection for a 
chronic cough disorder was received in June 1994.  On his VA 
Form 21-526, the veteran reported a chronic cough which began 
in November 1993, after his September 1993 aortic valve 
replacement.

Submitted in September 1994 were private medical records, 
dated in September 1993, which pertained to the veteran's 
aortic valve replacement surgery.  These records noted that 
the veteran had experienced progressive exertional dyspnea 
and was easily fatigued prior to being identified as being in 
need of aortic valve replacement.  It was noted that the 
veteran was employed as a fire fighter and a history of 
smoking one to two packs of cigarettes daily was also noted.  
Otherwise, past medical history was reported to be 
unremarkable except for a strong family history of coronary 
artery disease.

Also submitted in September 1994 were VA outpatient treatment 
records, dated from June 1994 to September 1994, which noted 
the veteran's complaints of chronic chest pain and chronic 
cough since his aortic valve replacement surgery.  Radiology 
findings in August 1994 noted an impression of fibrobullous 
disease predominantly of the upper lung fields and also the 
mid lung fields compatible with emphysematous change.  There 
was also a finding of an increased interstitial pattern of 
uncertain clinical significance which may represent pulmonary 
edema and chronic obstructive pulmonary disease.

Numerous additional private medical records were received in 
October 1994 from the offices of M. Jenkins, M.D.; J. Timby, 
M.D.; R. Jones, M.D.; F. Weber, M.D.; and J. Gray, M.D.  
Amongst these records, the earliest record of treatment was a 
January 1987 clinical record from Dr. Gray, which noted a 
complaint of a cough for four months with a sore left lower 
rib.  It was noted that the veteran smoked one pack per day 
and he was strongly recommended to stop smoking.  Also of 
record was a January 1987 X-ray study, which noted that the 
veteran had complained of a cough for the prior four months.  
X-ray study indicated no active disease in the chest, 
although there was a very mild increase in interstitial 
markings in the lungs and it was stated that long-term 
smoking may account for this appearance.  In May 1991, the 
veteran was diagnosed with a congenitally abnormal aortic 
valve and with calcific aortic stenosis.  Subsequent records 
indicated that the veteran had multiple complaints of chest 
pain and chronic cough with paroxysms, post aortic valve 
replacement surgery in September 1993.  A November 1993 
record from Dr. Timby reported the veteran's history of 
having an intermittent cough for at least three to four 
years, previously attributed to his cigarette smoking.  It 
was also noted that he had a history of significant smoke 
exposure as a fire fighter.  A February 1994 record from Dr. 
Weber reported a six year history of chronic intermittent 
coughing with paroxysmal episodes.  An April 1994 record from 
Dr. Timby diagnosed a paroxysmal cough of unknown etiology.  
Numerous other records referred to the veteran's prior 
tobacco abuse and also his history of smoke exposure as a 
fire fighter in discussion of possible contributing causes.

On VA general medical examination in November 1994, the 
veteran gave a history of having a cough which started in the 
mid to early 1970s, for which he took over the counter 
medication.  He reported that this cough worsened some in the 
1980s becoming more persistent and that since his aortic 
valve replacement surgery, the cough had become productive of 
red sputum.  It was reported that after numerous evaluations, 
no clear etiology of the disorder had been found.  The 
assessment indicated a history of chronic productive cough.

Received in February 1996 were additional VA outpatient 
treatment records dated from September 1994 to December 1995.  
Several of these records indicated treatment for complaints 
of a chronic cough.  In September 1994, the veteran gave a 
history of his cough first being noted in 1976.  This history 
was repeated in November 1994.

Received in March 1997 was a February 1997 VA outpatient 
treatment record that noted the veteran reported a history of 
a chronic cough since 1970.  There was an assessment of a 
chronic cough of unclear etiology.

Received in October 1997 were letters from the veteran's 
wife, brother, and two sisters.  All of these letters stated, 
in essence, that the veteran was healthy prior to his service 
but after returning from Vietnam he had problems with his 
feet which he had always stated was due to jungle rot from 
Vietnam, and that he also had a chronic cough, present since 
the early 1970s, that gradually got worse over time.

In June 1998, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing on appeal 
before a VA hearing officer.  Regarding his claimed chronic 
cough disorder, the veteran testified that he felt a cold 
coming on while he was in Vietnam, which he treated with over 
the counter medication and he thought it had gone away, but 
he stated that ever since then it had come and gone.  He 
stated it originally lasted a couple of weeks and involved 
coughing of no set pattern.  (See Transcript, p. 7).  The 
veteran reported that the first doctor to treat him for this 
condition was Dr. Gray, his family physician, whom he went to 
in the 1980s.  (See Transcript, p. 8).  A complete transcript 
of the testimony is of record.

Received in August 1998 were additional VA medical records 
spanning from 1995 through June 1998, which indicated that 
the veteran received continued treatment for a chronic cough 
of unclear etiology but with no further pertinent findings.

II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The threshold question regarding the veteran's appeal is 
whether he has presented a well-grounded claim of service 
connection for a chronic cough disorder.  A well-grounded 
claim is one which is plausible.  If he has not, the claim 
must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court recently declined to review the case.  Epps v. West, 
118 S.Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus (that is, a link or connection) between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As explained below, the Board finds that the veteran has not 
presented a well-grounded claim of service connection for a 
chronic cough disorder.

Having carefully considered all evidence of record, the Board 
initially notes that the veteran was treated for a complaint 
of chest pain in service as indicated by service medical 
records, although there is no indication of any residual 
disorder within the service medical records.  The Board 
further notes that the veteran has offered his contentions 
and testimony that he developed a cough in service and that 
his cough has continued to come and go since that time.  The 
Board notes that to some extent the veteran's contentions are 
rebutted by the medical evidence of record.  In particular, 
on separation examination, the veteran had no pertinent 
complaints and all findings were normal.  Furthermore, the 
earliest record of treatment for a cough was by Dr. Gray in 
1987, many years after service.  Many subsequent private 
medical records recorded the veteran's own history as 
indicating his cough started at approximately the time of his 
treatment by Dr. Gray.  The Board notes that it was not until 
after the veteran's current claim seeking service connection 
was submitted, that the veteran first reported during his 
November 1994 VA examination that his cough began in the mid 
to early 1970s.  Nonetheless, solely for the purposes of 
determining whether his claim is well-grounded, the Board 
will accept the credibility of the veteran's currently 
offered history of having experienced a cough in service.  
See King, supra.

The Board also acknowledges that the veteran is currently 
diagnosed with a chronic cough disorder, of unknown etiology, 
as evidenced by numerous medical records.  However, there is 
no medical evidence of a nexus between the current diagnoses 
and the veteran's service.  In this regard, the Board also 
notes the service medical records specifically found that the 
veteran did not have any disorder upon separation from 
service, that approximately 19 years elapsed between the 
veteran's end of service in 1968 and his initial treatment in 
1987, and that the veteran has provided no evidence of 
pertinent medical treatment during that significant 
intervening period.  Indeed, the veteran testified that there 
was no treatment during this period as he did not like 
doctors and self-treated.

As for the contention of the veteran that his currently 
diagnosed chronic cough disorder is due to his service, there 
is simply no medical evidence to support such an argument.  
The Board notes that the current medical record has indicated 
no clear etiology for the veteran's disorder, although his 
history of prolonged tobacco abuse and of smoke exposure as a 
fire fighter have been noted in many medical records as 
possible contributing factors.

To the extent that any of the current medical records have 
repeated the veteran's history of a chronic cough since 
service, the Board notes that this reflects no more than a 
recording of the veteran's history.  The veteran's self-
reported history is not competent medical evidence sufficient 
to make the claim well grounded.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  Furthermore, even accepting the veteran's 
history of symptomatology as true for purposes of determining 
the well-groundedness of his claim (see King, supra), there 
is still no competent medical evidence tending to demonstrate 
that the current cough disorder is possibly linked to 
service.

In summary, the Board has considered the contentions and 
testimony of the veteran and, inasmuch as he is offering his 
own medical opinion and diagnosis, notes that the record does 
not indicate that he has any professional medical expertise.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This is likewise true of the 
four statements from the veteran's relatives, which also do 
not serve to make his claim well-grounded.

As noted previously, the judicial precedent in Caluza 
requires, for a claim to be well grounded, competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
veteran has provided competent medical evidence that he is 
currently diagnosed with a chronic cough disorder of unknown 
etiology.  He has also provided competent evidence, in the 
form of his contentions and testimony, that he did experience 
a cough in service.  Nonetheless, there is no medical 
evidence that the veteran's currently diagnosed disorder is 
etiologically related to his service.  As such evidence has 
not been presented here, the veteran has not submitted a 
well-grounded claim for service connection for compensation 
purposes.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  
The veteran has not informed VA of the existence of any 
available evidence that would render his claim well grounded.  
He has not contended that any further relevant records exist.  
In fact, he has specifically testified that he did not seek 
any treatment until he went to Dr. Gray and it is therefore 
clear that there are no further relevant treatment records to 
obtain.  The Board therefore finds that no further action is 
warranted relative to the development of the appellant's 
claim, based upon the information currently of record.  
Hence, the Board concludes that there are no additional 
pertinent records of treatment which are not in the claims 
folder and would be available.  See Counts v. Brown, 6 Vet. 
App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown, supra.  Moreover, VA is not 
required to notify the veteran of particular evidence needed 
to make his application complete if the Department has not 
reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.


ORDER

Service connection for a chronic cough disorder is denied, 
since a well-grounded claim has not been presented.


REMAND

Regarding the veteran's claimed chronic fungal disorder, to 
include tinea pedis, the Board notes that service medical 
records are entirely negative for any pertinent complaints, 
findings, or diagnosis.  The only post-service medical record 
of treatment was a VA outpatient treatment record received in 
February 1996, and dated in December 1995, which noted the 
veteran was treated for complaints of skin problems on both 
feet, which he claimed had bothered him since shortly after 
returning home.  There was an assessment of tinea pedis in a 
moccasin distribution.

The veteran testified at his June 1998 hearing that he could 
not keep his feet dry while in Vietnam and that his skin 
between the toes began cracking and bleeding during his 
service.  The veteran acknowledged that he was not treated in 
service for his foot fungus complaints, as he stated he did 
not like going to doctors.  (See Transcript, pp. 3-4).  
However, the veteran also stated that he was first treated 
for the foot fungus in 1986 by a Dr. Miller, who removed a 
toenail.  His only other treatment reported was one other 
visit to Dr. Miller and a visit to Dr. Jeffries, although the 
veteran was unable to remember the dates of treatment.  (See 
Transcript, pp. 5-7).

In reviewing the veteran's claim regarding a chronic fungal 
disorder, to include tinea pedis, the Board notes that, at 
this point, it is not possible to reach the threshold 
question as to whether the claim is well grounded.  Prior to 
reaching that determination, the Board notes that the 
treatment records from Dr. Miller and Dr. Jeffries of which 
the veteran testified have not been obtained by the RO and 
are not within the claims file.  Under these circumstances, a 
remand is necessary prior to determining the threshold 
question of well-groundedness, so that the RO may attempt to 
obtain any such medical treatment records that exist.

We recognize that VA does not have a statutory duty to assist 
a claimant in developing facts pertinent to a claim which is 
not well grounded, and, as a general matter, there would be 
no need to remand an appeal where it is not well grounded on 
the record before us.  38 U.S.C.A. § 5107(a) (West 1991).  
See also Boeck v. Brown, 6 Vet. App. 14, 17 (1993); Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  However, caselaw has 
made it clear that, if the claimant's application for 
benefits is incomplete, VA shall notify the claimant of the 
evidence necessary to complete the application.  38 U.S.C.A. 
§ 5103(a) (West 1991).  An application is incomplete if the 
VA is put on notice of the likely existence of competent 
medical evidence that would, if true, be relevant to, and, 
indeed, necessary for, a full and fair adjudication of an 
appellant's claim.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); see also McKnight v. Gober, 131 F.3d 1483, 1484-85 
(1997), wherein the United States Court of Appeals for the 
Federal Circuit adopted the Court's interpretation of section 
5103(a) in Robinette.  Given the veteran's testimony, under 
oath, it appears that additional medical records or evidence 
may exist which may support his claim regarding a chronic 
fungal disorder, to include tinea pedis.  Accordingly this 
claim must now be remanded so that the RO may now assist the 
appellant pursuant to the provisions of 38 U.S.C.A. 
§ 5103(a).  Robinette, 8 Vet. App. at 80.

Turning our attention now to the veteran's claimed PTSD, the 
Board notes that his service personnel records (DA Form 20) 
indicate that he served in the Republic of Vietnam from the 
end of March 1967 through July 1968.  During his service in 
Vietnam, he was initially assigned as a light vehicle driver 
with C Company, 577th Engineer Battalion.  In May 1967, he 
was transferred to B Company, 69th Engineer Battalion, and in 
July 1967, his military occupational specialty was switched 
from light vehicle driver to carpenter.  The veteran's 
military occupational specialty remained as a carpenter from 
July 1967 through July 1968.  Under Item 39 of the DA Form 
20, it is indicated that the veteran participated in the 
Vietnam Counteroffensive Phase II and Phase III.  There are 
no combat awards or citations indicated.

In October 1994, the veteran submitted a statement in which 
he described his claimed stressors.  He reported that one man 
in C Company, 577th Engineer Battalion was electrocuted and 
died, while CPR was being performed.  He also described being 
on guard duty and receiving sniper fire and also mortar fire 
while assigned to B Company, 69th Engineer Battalion.  He 
reported one of the unit's trucks being hit by a rocket and 
the driver killed.  He further described being friends with 
members of the 9th Infantry who were wounded or killed, 
although he failed to identify the identity of any 
individuals or the time or place of any such incidents.  He 
also described seeing many dead and wounded at a local 
hospital and being kept awake at night by frequent mortar and 
artillery fire.  There were no further specific details 
provided.

On VA general medical examination in November 1994, there was 
an assessment of a history of PTSD, based on the veteran's 
reported history of having been diagnosed with the disorder.

A private clinical psychological evaluation of the veteran 
was received in February 1996 and indicated an assessment of 
an acute onset of a mental condition consistent with severe 
depressive (dysthymic) disorder with paranoid and obsessive 
features, the onset and persistence of which was directly 
tied to his physical condition secondary to cardiac valve 
problems.

In June 1998, the veteran provided testimony indicating that 
he was stationed near My Tho and that his duties as an 
Engineer included maintaining a road called QL-4 in the My 
Tho area, and building the base for the 9th Infantry 
Division.  The veteran reported frequent rocket, mortar and 
sniper fire, and he reported seeing people killed, although 
he was unable to remember the names any individuals killed.  
(See Transcript, p. 9-10).  The veteran also reported that 
there was a hospital building across the street were they 
would bring in bodies and stack them up and he reported 
seeing more than a thousand bodies there.  (See Transcript, 
p. 12).

Received in August 1998 were additional VA medical records 
spanning from 1995 through June 1998, which included numerous 
records from the Mental Health Clinic that reported the 
veteran was diagnosed with PTSD, although the stressor which 
was the basis of this diagnosis was not discussed.

Regarding this claim, the Board notes that service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and service.  If the claimed in-service 
stressor is related to combat, service department evidence 
that the appellant engaged in combat or that the appellant 
was awarded a combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (1998).

Where, however, the VA determines that the appellant did not 
engage in combat, the appellant's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the appellant's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Those service records which are 
available must support and not contradict the appellant's lay 
testimony concerning the non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
cited the three elements required by section 3.304(f) to 
warrant a grant of service connection for PTSD:  (1) a 
current, clear medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen, at 138.  The Court further held 
that, if the claimed stressor is not combat related, a 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by "credible supporting evidence."  Id. 
at 142.

Having initially reviewed the evidentiary record, the Board 
notes that the veteran has provided a statement, as well as 
testimony from his hearing, in which he discussed multiple 
claimed stressor experiences.  Unfortunately, he has been 
somewhat vague or general in his description of the majority 
of these stressful experiences, failing to provide the 
complete names of individuals claimed to have been 
casualties, and failing to provide specific dates, locations, 
or other pertinent instances.

Given the lack of detail provided by the veteran to the RO, 
the Board acknowledges that it may be difficult, if not 
impossible, to verify his claimed stressor experiences.  
Nonetheless, the Board notes that the veteran's 
representative has contended that this claim should be 
remanded as to date no attempt at verification has been made 
by the RO.  The Board is in agreement with the veteran's 
representative that a remand is appropriate for this reason.  
All information about the veteran's units of assignment, 
dates of assignment, military occupational specialties, and 
participation in identified campaigns, as well as a summary 
of the contentions and testimony which the veteran has 
provided should be forwarded to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), formerly the 
U.S. Army & Joint Services Environmental Support Group (ESG), 
so that verification of his claimed stressors may be 
attempted.  Accordingly, the Board finds that this case must 
now be remanded in order for the RO to attempt to verify the 
veteran's claimed stressor experiences.

Prior to this, the RO should, once again, request from the 
veteran a statement containing as much detail as possible 
regarding the stressors to which he was exposed during 
service.  The veteran should be asked to provide specific 
details of the claimed stressful events during service, such 
as dates, locations, detailed descriptions of the events, his 
service units at the time of the stressors, and the duty 
assignments, full names and any other identifying information 
concerning other individuals involved in the stressor events.  
The veteran should be notified that this information is 
critical to the attempted verification of his claimed 
stressors.  The Board emphasizes for the veteran's benefit 
that, while he has reported numerous stressor events to date, 
he has been very vague in the details of these reported 
incidents, either failing to identify individuals involved, 
or failing to give significant information regarding the 
dates, locations, and units involved in the claimed events.  
This is particularly why the veteran should be informed of 
the need for additional information.

However, regardless of the veteran's response, the RO should 
then specifically summarize any information obtained from the 
veteran pursuant to this remand and also all information 
previously obtained regarding his claimed stressors, and this 
information, as well as copies of the veteran's DD Form 214 
and DA Form 20, should be forwarded to the USASCRUR for 
verification of his claimed stressors.  Specifically 
requested should be unit histories regarding the veteran's 
assigned units during his service in Vietnam.  These unit 
histories should be reviewed to determine whether the 
veteran's units were ever subjected to enemy sniper fire, or 
frequent rocket or mortar attacks during his presence, and/or 
sustained any verified casualties during his service.  A 
history of Vietnam Counteroffensive Phase II and Phase III 
should also be requested and it should also be asked what 
precisely is indicated by the veteran's participation in 
these campaigns, as identified by his DA Form 20.

After the above development has been completed, the RO should 
determine if the record establishes the existence of a 
stressor or stressors.  If so, then, and only then, the case 
should be referred for a medical examination to determine the 
sufficiency of the stressor(s) and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  In such a referral, the adjudicators should specify to 
the examiner precisely what stressor(s) have been accepted as 
established by the record, and the medical examiner must be 
instructed that only those events may be considered in 
determining whether stressor(s) to which the veteran was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.  In this regard, 
the Board notes that although there is medical evidence of 
record indicating that the veteran has a diagnosis of PTSD, 
it is unclear what stressor event(s) were relied upon in 
making the diagnosis of PTSD.  If the veteran does undergo an 
examination, the examination should determine his current 
neuropsychiatric diagnosis, if any, and it is also important 
that the examiner address the etiological relationship of any 
diagnosed disorder to the veteran's service.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran 
and request that he provide the names 
and addresses of all medical care 
providers who have treated him for his 
chronic fungal disorder, to include 
tinea pedis, and also his claimed PTSD.  
The RO should request the veteran to 
furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  The RO should 
attempt to obtain any such private 
treatment records, not already on file, 
which may exist and incorporate them 
into the claims folder.  Specifically 
requested should be those records 
identified during the veteran's hearing 
on appeal pertaining to his fungal 
disorder, namely from Dr. Miller and Dr. 
Jeffries.

2.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's VA treatment records, not 
already on file, and associate them with 
the claims folder.

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim regarding a 
chronic fungal disorder, to include tinea 
pedis.  Any further indicated action 
pertaining to that claim, including 
scheduling a physical examination because 
of the evidence received pursuant to the 
development above, should be undertaken, 
if deemed appropriate by the RO.

4.  The RO should also contact the 
veteran and he should be requested to 
specify, in as detailed a fashion as 
possible, the circumstances surrounding 
the claimed stressor incident(s) which 
reportedly occurred in Vietnam.  He 
should specify, to the extent possible, 
the location and date of each event 
identified, the unit to which he was 
assigned at the time, the full names of 
other individuals participating, if 
known, the full names of any casualties, 
if known, in addition to any other 
identifying information which may be 
relevant.  The veteran should be 
informed that the information is 
necessary to obtain supportive evidence 
and that failure to respond may result 
in an adverse determination.  The 
veteran's response should be associated 
with the claims folder.

5.  Regardless of the veteran's 
response, the RO must then review the 
entire file, including the veteran's 
previous statement and testimony of 
stressors and any additional information 
submitted by the veteran or otherwise 
obtained pursuant to this remand, and 
prepare a summary of all the claimed 
stressors.  This summary and all 
associated documents, to include his DD 
Form 214 and DA Form 20, should be sent 
to the USASCRUR, 7798 Cissna Road, 
Springfield, VA 22150.  The USASCRUR 
should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors, to include 
unit histories regarding the veteran's 
assigned units during his service in 
Vietnam.  The USASCRUR should also be 
asked if it can be determined whether 
the veteran's unit histories indicate 
the veteran was ever subjected to enemy 
sniper fire, or frequent rocket or 
mortar attacks during his presence, 
and/or whether the units sustained any 
verified casualties during the veteran's 
service.  A history of Vietnam 
Counteroffensive Phase II and Phase III 
should also be requested and it should 
also be asked what precisely is 
indicated by the veteran's participation 
in these campaigns, as identified by his 
DA Form 20.

6.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, as to whether 
the veteran did experience any of his 
claimed stressor(s) and determine 
whether the evidence is sufficient to 
establish the occurrence of the 
stressor(s).

7.  If, and only if, the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
the RO should specify those stressors 
for the record.  The RO should then 
schedule the veteran for a VA 
psychiatric examination in order to 
determine, after a review of all 
pertinent evidence and evaluation of the 
veteran, whether he currently meets the 
diagnostic criteria for PTSD.  In 
determining whether the veteran has PTSD 
due to an inservice stressor, the 
examiner is hereby notified that only 
the verified history detailed in the 
reports provided by USASCRUR and/or by 
the RO may be relied upon.  Further, it 
is necessary that, in formulating the 
diagnosis, the examiner adhere to the 
diagnostic criteria set forth in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, both 3rd and 4th editions (DSM-
III-R and DSM-IV), applying that version 
which is more favorable to the veteran.  
The claims folder, to include a copy of 
this remand, along with any additional 
evidence obtained pursuant to this 
remand, should be provided to the 
examiner for review.  The examination 
report should reflect review of 
pertinent material in the claims folder 
and include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Mississippi Scale for 
Combat-Related Post-Traumatic Stress 
Disorders, should be accomplished.

8.  With regard to the instructions set 
forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
any scheduled examination(s).  The RO 
should also inform the veteran that his 
failure to cooperate may result in 
adverse action pursuant to 38 C.F.R. 
§ 3.158 and § 3.655.

9.  After the development requested 
above has been completed, the RO should 
again review the record.  If any 
determination remains unfavorable to the 
veteran, the RO should furnish him and 
his representative with a supplemental 
statement of the case, in accordance 
with 38 U.S.C.A. § 7105 (West 1991).

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

